Citation Nr: 1644544	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  14-04 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

1.  Whether a timely substantive appeal was filed on the issue of whether new and material evidence had been received to reopen a claim of entitlement to Dependency and Indemnity Compensation (DIC).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to DIC.


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel



INTRODUCTION

The Veteran had active service from November 1942 to June 1946.  The appellant is the surviving spouse.      

Pursuant to her application to reopen the previously denied claim, the appellant submitted documents in July 2009 which were yellowed, wrinkled, and aged, and carried dates mostly on the 1940s.  In June 2011, VA issued an administrative decision finding the documents to be fraudulent and having been "subjected to artificial aging methods that are easily available using materials such as coffee, tea, milk, or lemon juice."  

As the submission of falsified documents is considered fraud, the appellant was determined to have forfeited, under the provisions of 38 U.S.C.A. § 6103(a), all rights, claims, and benefits under the laws administered by VA.  She submitted a notice of disagreement to that decision in June 2011; however, she did not perfect her appeal.  For the purposes of clarification, an appeal regarding the timeliness of an appeal on the matter forfeited has itself not been appealed, and thus is not before the Board.

In November 2014, the Board found that the appellant failed to file a timely substantive appeal to the rating decision determining that new and material evidence had not been submitted to reopen the claim for DIC.  She appealed the decision to the Veterans Claims Court.  In a March 2016 Memorandum Decision, the Court vacated the Board's November 2014 decision.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of whether new and material evidence has been received to reopen a DIC claim is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The appellant was notified in May 2009 of an RO decision which denied her application to reopen a claim for DIC based on the cause of the Veteran's death.

2.  The appellant filed a timely notice of disagreement (NOD) in July 2009 within one year of the May 2009 decision and was notified of a June 2011 statement of the case (SOC) on June 28, 2011.
 
3.  A substantive appeal was received by the RO on August 26, 2011, which was within 60 days after notice and issuance of the June 2011 SOC and was timely.


CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, the criteria for a timely filed substantive appeal have been met.  38 U.S.C.A. § 7105 (West 2014), 38 C.F.R. 
§§ 20.200, 20.202 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has jurisdiction over appeals of questions of law and fact that involve entitlement to VA benefits, as well as to resolve questions of its own jurisdiction.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 19.4, 20.101.  The decision as to the timeliness and adequacy of a substantive appeal will be made by the Board.  38 U.S.C.A. § 7108; 38 C.F.R. § 20.101(c), (d).

Under VA regulations, an appeal consists of a timely filed written NOD and, after an SOC has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  A substantive appeal consists of a properly completed VA Form 9, "Appeal to Board of Veterans' Appeals," or correspondence containing the necessary information.  Proper completion and filing of a substantive appeal are the last actions an appellant needs to take to perfect an appeal.  38 C.F.R. § 20.202.

The substantive appeal must be filed within 60 days from the date that notification of an SOC is sent to the claimant, or within the remainder of the one-year period from the date of mailing of the notification of the original determination being appealed, whichever period ends later.  The date of mailing of the SOC will be presumed to be the same as the date of the SOC, and the date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  

An extension of the 60-day deadline to file the substantive appeal may be granted for good cause shown; and a request for such an extension must be made in writing prior to the expiration of the time limit for filing the substantive appeal.  38 C.F.R. 
§ 20.303.  The RO may close an appeal without notice to an appellant for failure to respond to an SOC within the period allowed.  38 C.F.R. § 19.32.

In December 2008, the appellant sought to reopen a previously denied claim of service connection for the cause of her late husband's death.  A decision was issued in May 2009 denying that claim, and in July 2009, she submitted a timely NOD to that denial.  An SOC was sent to her on June 28, 2011.

After review of the record, the evidence is at least in equipoise on the question of whether the appellant's substantive appeal regarding the issue of whether new and material evidence had been received to reopen a claim of entitlement to DIC was timely.  Although the VA Form 9, "Appeal to Board of Veterans' Appeals," was date stamped on September 2, 2011, she completed the form on August 24, 2011, and has submitted evidence (i.e., a shipping receipt with tracking number) showing that she mailed documents on August 25, 2011 (i.e., the day after completing the VA Form 9), to the Manila RO.  

The shipping receipt further shows that documents were received by the Manila RO on August 26, 2011.  Although the shipping receipt does not specifically describe the documents sent to the RO, it is reasonable to infer that the appellant mailed the VA Form 9 in light of the date noted on the VA Form 9 and the absence of any other documents that were received by VA during the period.  

Also, other mailings from the appellant included in the record reflect one date stamped on the mailing envelope and another, later date stamped on the actual document enclosed in the envelope.  Unlike the other mailing envelopes contained in the record, there is no date stamped on the mailing envelope used for submission of the VA Form 9 at issue; therefore, it is unclear from the face of the envelope when it was actually received by the RO.  

Because other documents show a gap of up to three weeks between the date the envelope was received by the RO and the date the document enclosed in the mailing envelope was stamped, it is reasonable to conclude that the VA Form 9 at issue was received on August 26, 2011, even though the actual form was date stamped on September 2, 2011.  In consideration of the foregoing, and resolving reasonable doubt in the appellant's favor, the substantive appeal was timely received for the issue of whether new and material evidence had been received to reopen a claim for DIC; therefore, the appeal is granted.
  

ORDER

The substantive appeal on the issue of whether new and material evidence had been received to reopen a claim of entitlement to DIC was timely filed and the appeal is granted.


REMAND

On the August 2011 VA Form 9, which is now determined to have been timely received, the appellant requested a Travel Board hearing in connection with the appeal; therefore, a remand to satisfy the hearing request is warranted.  See 
38 C.F.R. §§ 20.700, 20.704(a).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the appellant for a Travel Board hearing at the RO before a Veterans Law Judge, as the docket permits.  A copy of the notice to the appellant of the scheduling of the hearing should be placed in the record.

If she no longer desires to have a hearing, she should provide the RO with a written statement withdrawing the hearing.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


